Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 44 with the instant application on 29 November 2019. In a Preliminary Amendment filed 13 December 2019, Applicants amended claims 5 - 9, 11 - 13, 16 - 18, 22, 23, 25, 28, 32, 36, 37, 39 - 41, 43, and 44, canceled claims 10, 19 - 21, 29 - 31, 34, 35, 38, and 42, and added new claim 45.  In a Response to Restriction Requirement (see below), filed 5 May 2021, Applicants elected the invention of claims 1 – 9, 11 – 19, and 45, and elected species covered by claims 1 – 9, 11, 17, and 18, which claims are under substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, claims 1 – 9, 11 – 19, and 45 in the Response filed on 5 May 2021.  The Examiner further acknowledges Applicants’ election of the species THC from the genus defined as cannabinoid, soy lecithin from the genus defined as emulsifier, and glyceryl monolinoleate from the genus defined as carrier oil for further examination.  The species as elected are deemed to encompass claims 1 – 9, 11, 17, and 18.  Further in this regard, the Examiner notes that claims 12 – 16 and 45 recite limitations directed to a sucrose monoester, either alone or combined with other species, as the emulsifier.  Given that Applicants have elected soy lecithin as the emulsifier, claims 12 – 16 and 45 are also withdrawn from consideration as being directed to a non-elected invention.

Claims 1 – 9, 11, 17, and 18 are under consideration to the extent that the cannabinoid is THC, the emulsifier is soy lecithin, and the glycerin-based carrier surfactant is glyceryl monolinoleate, to which the following grounds of rejection apply.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7 – 9, 11, and 17 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2017/0280740 A1 to Goldstein, J., et al., claiming priority to 30 March 2016 (“Goldstein ‘740”), in view of US 2018/0042845 A1 to Sinai, A., et al., identified on the Information Disclosure Statement (IDS) filed 16 March 2020, cite no. 23 (USPAT) (“Sinai ‘845”).
The Invention As Claimed 
	Applicants claim a water-soluble formulation comprising THC, soy lecithin, and a glycerin-based carrier surfactant, wherein the formulation further comprises glyceryl monolinoleate, wherein the formulation is an emulsion, and wherein the glycerin- based carrier surfactant is a vegetable glycerin.
The Teachings of the Cited Art 
	Goldstein ‘740 discloses compositions comprising a cannabinoid, a surfactant, and a carrier oil (see ¶¶[0009] – [0012]), wherein the cannabinoid is tetrahydrocannabinol (THC) (see ¶¶[0014] – [0015]), wherein the surfactant is lecithin or a monoglyceride, such as glycerol monostearate (see ¶[0017]), wherein the carrier oil can comprise coconut oil or palm oil, as well as other vegetable sources of medium-chain triglycerides (MCT’s), wherein the compositions see ¶[0022]), such as glycerol (see ¶¶[0023] – [0024]), and wherein, in a specific embodiment, a composition comprises THC, glycerin, glycerol monostearate, and coconut oil (see ¶¶[0040] – [0046]).  The reference does not disclose compositions wherein the lecithin is soy lecithin, or wherein the monoglyceride is glyceryl monolinoleate, or wherein the compositions in the form of an emulsion.  The teachings of Sinai ‘845 remedy those deficiencies.
Sinai ‘845 discloses emulsion compositions comprising THC (see ¶[0002]; see also ¶[0001]), wherein the compositions comprise an oily phase and a water phase in a ratio of about 20% to about 80%, respectively (see ¶[0029]), wherein the oily phase comprises phospholipids (see ¶[0030]), wherein the compositions further comprise glycerol and a surfactant (see ¶[0031]), wherein the surfactant is a phospholipid (see ¶[0032]; see also ¶[0415], Table 1), wherein the phospholipids comprise soy phospholipids (see ¶[0033]), wherein the oily phase comprises glyceryl monolinoleate (see ¶[0048]; see also ¶[0333]), wherein said composition further comprises an additional lipophilic solvent or suspension carrier (see ¶[0086]), wherein the lipophilic solvent or suspension carrier comprise of medium-chain triglycerides, medium-chain partial glycerides (see ¶[0087]), and wherein the compositions further comprise co-surfactants, such as glycerol, in the amount of about 1% to about 10% w/v (see ¶[0335]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to compositions comprising a cannabinoid, a surfactant, and a carrier oil, wherein the cannabinoid is tetrahydrocannabinol (THC), wherein the surfactant is lecithin or a monoglyceride, wherein the carrier oil can comprise coconut oil or palm oil, as well as other vegetable sources of medium-see ¶0009]), as well as by the reference’s disclosure of effective lipophilic and emulsifier components for the emulsion dosage forms.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 4, 7 – 9, 11, and 17 would have been obvious within the meaning of 35 USC § 103.
Claims 5 and 6 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Goldstein ‘740, in view of Sinai ‘845, as applied in the above rejection of claims 1 – 4, 7 – 9, 11, and 17, and further in view of US 10,004,684 to Whittle, B. and G. Guy, claiming priority to 30 March 2001, identified on the IDS filed 16 March 2020, cite no. 10 (USPAT) (“Whittle ‘684”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a formulation that comprises up to 10% wgt of THC, up to 10% wgt of glyceryl monolinoleate, and up to 10% wgt of soy lecithin, and wherein the formulation comprises THC, glyceryl monolinoleate, and soy lecithin at about an equivalent amount by weight.

The Teachings of the Cited References 
	The disclosures of Goldstein ‘740 and Sinai ‘845 are relied upon as applied in the above rejection of claims 1 – 4, 7 – 9, 11, and 17.  The references do not disclose formulations wherein THC, glyceryl monolinoleate, and soy lecithin are present in about equal amounts, up to 10% wgt each.  The teachings of Whittle ‘684 remedy those deficiencies.
	Whittle ‘684 discloses pharmaceutical formulations for use in the administration of lipophilic medicaments, such as cannabinoids (see Abstract), wherein the formulations are emulsions (see Col. 2, ll. 9 – 11), wherein the formulations comprise surfactants in the form of monoglycerides (see Col. 2, ll. 34 – 37), wherein the formulations comprise a co-solvent, such as glycerol (see Col. 3, ll. 15 – 24; see also Col. 9, ll. 33 - 35), wherein monoglycerides can be present in amounts ranging from 1 – 30% wgt, lecithin can be present in amounts ranging from 2 – 15% wgt, wherein, in a specific embodiment, the formulations comprise soy lecithin in the amount of 10% wgt and monoglycerides are present in an amount of 10% wgt, (see Ex. 5), wherein, in a specific embodiment, THC is present in the amount of 10% wgt (see Ex. 8; see also Ex. 12), and wherein, in a specific embodiment, glycerol is present in an amount of about 10% wgt (see Ex. 13).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions comprising a cannabinoid, a surfactant, and a carrier oil, according to the teachings of Goldstein ‘740 and Sinai ‘845, wherein the compositions comprise soy lecithin in the amount of 10% wgt and monoglycerides are present in an amount of 10% wgt, wherein THC is present in the amount of 10% wgt, and wherein glycerol is present in an amount of about 10% 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 5 and 6 would have been obvious within the meaning of 35 USC § 103.
Claim 18 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Goldstein ‘740, in view of Sinai ‘845, as applied in the above rejection of claims 1 – 4, 7 – 9, 11, and 17, and further in view of US 2005/0191343 A1 to Liang, L., claiming priority to 26 November 2003 (“Liang ‘343”).
The Invention As Claimed 
The invention with respect to claim 1 has been described above.  In addition, Applicants claim a formulation that comprises between about 60% and about 97% by weight of glyceryl monolinoleate.
The Teachings of the Cited References 
	The disclosures of Goldstein ‘740 and Sinai ‘845 are relied upon as applied in the above rejection of claims 1 – 4, 7 – 9, 11, and 17.  The references do not disclose formulations wherein soy lecithin is present between about 60% and about 97% by weight of the formulation.  The teachings of Liang ‘343 remedy that deficiency.
	Liang ‘343 discloses formulations for the delivery of hydrophobic or lipophilic therapeutic compounds (see Abstract), wherein the formulations comprise one or more surfactants, a continuous phase, a hydrophilic phase and one or more biologically active hydrophobic and/or see ¶[0010]), wherein the formulations optionally comprise solubilizers to increase the solubility of the biologically active hydrophobic and/or lipophilic therapeutic compounds in the formulations and/or in water or body fluids (see ¶[0011]), wherein the surfactants comprise monoglycerides or diglycerides (see ¶[0016]; see also ¶[0021]), wherein the formulations comprise solubilizers in the amount of up to 99.8% wgt (see ¶[0035]), and wherein the solubilizers are monoglycerides (see ¶[0036]), such as glycerol monooleate (see ¶[0037], or lecithin (see ¶[0038]), or glycerol (see ¶[0042]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions comprising a cannabinoid, a surfactant, and a carrier oil, according to the teachings of Goldstein ‘740 and Sinai ‘845, wherein the compositions comprise glycerol, in an amount of up to 99.8% wgt of the compositions, as taught  by Liang ‘343.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the utility of such solubilizers, at the disclosed loadings, in formulating compositions, particularly those comprising hydrophobic active ingredients [such as THC].
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 18 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1 – 4, 7 – 9, and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4, 9, 13, and 14 of co-pending Application No. 16/651,272 (“the ‘272 application”), in view of Sinai ‘845. 
The instant claims have been described supra. 
Claims 1 – 4, 9, 13, and 14 of the ‘272 application are directed to a formulation comprising at least one cannabis, or cannabis-derived, compound, and a biocompatible liquid, wherein the cannabis derived compound comprises a cannabinoid, such as Δ-9 THC, wherein the biocompatible liquid comprises plant oils, glycerin, mineral oil, or combinations thereof, wherein the formulations are in the form of an emulsion comprising THC and a carrier oil, and wherein the carrier oil comprises glycerin/glycerol, as well as vegetable oils.  The claims do not disclose THC emulsion formulations comprising soy lecithin, or glyceryl monolinoleate.  The teachings of Sinai ‘845, as set forth above, remedy those deficiencies.
Thus it would have been obvious to prepare THC compositions according to the claims of the ‘272 application, wherein the compositions comprise soy lecithin and glyceryl monolinoleate, as taught by Sinai ‘845.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Sinai ‘845 to the effect that formulations of highly lipophilic active ingredients, such as THC, can be achieved more effectively in emulsion dosage forms, as well as by the reference’s disclosure of effective lipophilic and emulsifier components for those emulsion dosage forms.  Thus, the enumerated .
This is a provisional obviousness-type double patenting rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned application serial number No. 12/341,406, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619                                    


	/TIGABU KASSA/             Primary Examiner, Art Unit 1619